Citation Nr: 1228180	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  07-25 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 50 percent for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to February 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In December 2010, the Board remanded this matter for additional development.

In a March 2012 rating decision, the Appeals Management Center in Washington, D.C., granted an increased rating of 50 percent for posttraumatic stress disorder (PTSD), effective July 31, 2006, the date of the Veteran's claim.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

During the entire appeal period, the Veteran's service-connected PTSD was manifested, primarily, by chronic sleep disturbance, insomnia, nightmares, flashbacks, irritability, survivor's guilt, hypervigilance, exaggerated startle response, difficulty concentrating, feelings of detachment, avoidance behaviors, and depression.  The Veteran was employed, married, and had full custody of a grandson.  He maintained his grooming, and denied suicidal/homicidal ideations, and hallucinations.  Those symptoms are indicative of no more than occupational and social impairment with reduced reliability and productivity.  Occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships is not demonstrated.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 4.132, Diagnostic Code 9411 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in September 2006 and in January 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent March 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2011). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2011).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an rating solely on the basis of social impairment. 38 C.F.R. § 4.126(b) (2011).

In a March 2012 rating decision, the Veteran's PTSD was assigned a 50 percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2011).

A September 2006 VA examination report shows that the Veteran reported feelings of fear, helplessness, and horror due to traumatic events in service.  He experienced intrusive thoughts, nightmares, and was distressed by reminders such as graphic images and hearing helicopters.  He made efforts to block out thoughts.  He had gaps in his memory of the names of people in his unit.  He experienced feelings of detachment and restricted affect.  His sleep was disturbed, with a total of four to five hours per night.  The Veteran reported difficulty with irritability, hypervigilance, and exaggerated startle.  It was noted that the Veteran had done well at work being employed by the same company for thirty seven years.  He had been married three times and described his current marriage as "okay".  He had some good friends and engaged in social activities such as going out to dinner, the casino, and to antique car shows.  Mental status examination revealed normal dress and normal speech.  The Veteran described his moods as "up and down" and his affect was mildly constricted.  He denied suicidal or homicidal ideation and past attempts.  He had passing suicidal thoughts several years ago.  He denied paranoid ideation, and experiencing auditory and visual hallucinations.  His thoughts were logical and coherent.  There were no gross defects in cognitive screening.  The diagnosis was PTSD and a GAF score of 60 was assigned.  

During the March 2007 RO hearing, the Veteran testified that he had been passed over for promotions because his superiors did not believe he could handle the decisions required in a higher position.  He and his spouse testified that the Veteran became agitated easily.  He stated that he sometimes had panic attacks.  

VA outpatient records from February 2008 to June 2008 show that the Veteran complained of sleep disturbance, to include waking to check the house or feeling as if he awoke from a firefight.  He had increased nightmares, difficulty with social relationship and intrusive thoughts.  Also, he reported increased emotional lability, marital discord, hypervigilence, exaggerated startle response, constant concerns regarding safety, and depression.  He denied symptoms of mania, obsessions, compulsions, or psychosis.  He also denied suicidal or homicidal ideations.  Mental status examination revealed appropriate grooming.  He was alert and fully oriented.  His concentration was fair, insight was limited, and judgment was adequate.  He avoided talking about the past trauma, was detached and estranged from others, felt emotional numbing and restricted affect and a foreshortened future.  He had insomnia and irritability, with outbursts of anger.  He was calm and cooperative, with normal speech.  His mood was dysphoric and affect was mood congruent.  His thought process was logical, coherent, organized, and goal directed.  There was no unusual thought content.  Suicidal and homicidal ideations were absent.  He had no auditory or visual hallucinations.  He was diagnosed with chronic severe PTSD and depression, not otherwise specified, and was assigned a GAF scores of 50.

In an August 2010 letter, a readjustment counselor from the Vet Center in Gainesville, Florida stated that she began seeing the Veteran in September 2008.  He had shown evidence indicative of chronic PTSD symptoms, to include intense nightmares where he recurrently relived traumatic events he experienced in combat.  He also woke with his heart pounding, and had night sweats, sleep disturbance, intrusive thoughts of his Vietnam experiences, employment issues due to problems with authority and his attitude, anger, irritability, suicidal ideation, survival guilt, unresolved grief, depression, flat affect, low self-worth, hyper vigilance, exaggerated startle response, mistrust, emotional numbing, and diminished participation in activities of interest.  The counselor stated that the overt symptoms had led, and continued to lead, to social and vocational impairment.  The Veteran appears to suffer from chronic severe PTSD.  His isolating tendencies and PTSD symptoms had led him to experience significant degrees of depression and anxiety.  

A January 2011 VA psychiatry note shows that the Veteran received treatment for his PTSD symptoms at the Vet Center.  The Veteran had intense nightmares of combat, night sweats, poor sleep, intrusive memories and thoughts, suicidal ideations (passing thoughts), survivor's guilt, anger, irritability, depression, hypervigilance, mistrust, emotional numbing, anhedonia, and avoidance that had led to substantial interference with social and occupational functioning.  The Veteran was not on psychotropic medications by choice.  Mental status examination revealed that the Veteran was appropriately groomed and made good eye contact, but was guarded and spoke spontaneously.  His mood was "not too good I guess," and his affect was restricted.  His thought process was linear without derailment.  He denied suicidal thinking and homicidal ideation.  He denied psychotic symptoms, but had intrusive memories, nightmares, and hypervigilance.  His concentration was fair, insight was limited, and judgment was adequate.  The diagnosis was chronic severe PTSD and depression not otherwise specified.  A GAF score of 45 was assigned.  

A February 2011 VA examination report shows that the examiner reviewed the claims file.  It was noted that the Veteran was taking medication for treatment and individual psychotherapy.  He endorsed having suicidal thoughts in the past, but denied current suicidal ideation or plans.  He reported having one friend and the liked to ride his motorcycle.  He lived with his wife and his wife's grandson.  They had full custody of the grandson.  Mental status examination revealed that the Veteran was neatly groomed, speech was unremarkable, his affect was depressed, and his mood was described as "loggy, tired."  He was oriented times three.  Thought process and content were unremarkable.  He had no delusions and understood the outcome of his behavior.  The Veteran's sleep impairment resulted in an average of four to five hours of sleep per night.  He had panic attacks.  His impulse control was good and he did not have episodes of violence.  Memory was normal.  He had recurrent and intrusive distressing recollections, avoidance of stimuli associated with the trauma, markedly diminished interest in significant activities, feelings of detachment or estrangement from others, and a restricted range of affect.  The Veteran endorsed difficulty concentrating, hypervigilance, and exaggerated startle response.  His symptoms were chronic.  The diagnosis was chronic PTSD and a GAF score of 60 was assigned.  The examiner noted that the Veteran retired from a private phone company after 37 years and was working for the City as a crash investigator for almost two years because he needed something to do to keep his mind occupied.  The examiner opined that the Veteran was not unemployable due to a mental disorder.  He had mild social inhibition due to depression and anxiety symptoms related to PTSD.  

In February 2012, the prior VA examiner provided an addendum to the February 2011 examination report.  The Veteran was diagnosed with PTSD and assigned a GAF score of 60.  The examiner indicated that the Veteran's had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by medication.  The symptoms noted included anxiety, chronic sleep impairment, and disturbances of motivation and mood.  The examiner noted a review of prior examinations, VA treatment records, and the Veteran's and his wife's statements, and concluded that the Veteran's symptoms were consistent with a GAF score of 60.  The examiner noted that the Veteran had been exposed to trauma from Vietnam.  However, the Veteran was so resilient that he was able to maintain a job for 37 years after service.  It was the examiner's professional medical opinion that the Veteran exhibited symptoms in the moderate range.  The examiner provided the descriptions for GAF scores.  The examiner noted that the Veteran had kept a job for many years, was in a 10 year marriage, had no history of acute inpatient psychiatric hospital admissions, had been able to engage in therapeutic relationship with a therapist for about two years, and took care of his grandson, all which were consistent with a higher GAF.  The Veteran exhibited good coping skills such as being able to talk about his Vietnam War experience.  

In a March 2012 rating decision, the Veteran was granted a higher 50 percent rating for PTSD, effective July 31, 2006, the date of his claim.  

The Board finds that the evidence does not support a rating higher than the currently assigned 50 percent rating under Diagnostic Code 9411 for the entire time period at issue.  The currently assigned 50 percent rating contemplates occupational and social impairment with some reduced reliability and productivity due to symptoms such as impairment of judgment; disturbances of motivation and mood; and difficulty maintaining effective relationships.  The Veteran has acknowledged feelings of depression, anger, and irritability and he reported occasional thoughts of suicide but he denied any plan or intent and he never endorsed aggression or violence as part of his PTSD symptomatology.  Moreover, the evidence does not indicate, nor has the Veteran reported, that his PTSD was manifested by persistent delusions, obsessional rituals which interfered with routine activities, near-continuous panic or depression, spatial disorientation, or neglect of personal appearance and hygiene.  None of those symptoms are shown in the record.  Additionally, the evidence shows that he has been married for 10 years, takes care of and has custody of his wife's grandson, previously worked at the same employer for 37 years, and then decided to continue working for the City to keep his mind occupied.  Consequently, the Board finds that the weight of the evidence is against granting a rating in excess of 50 percent at any time during the appeal period.
 
Many of the Veteran's reported symptoms are included among those specifically listed in the General Rating Formula for Mental Disorders, pursuant to which the current disability rating has been assigned.  38 C.F.R. § 4.130 (2011).  The Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, in this case, the Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria.  Many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that-while not specifically listed-are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula.  The Board finds that the Veteran's symptoms as described above are consistent with the currently assigned 50 percent disability rating.

The Board finds that the Veteran's symptoms do not more nearly approximate the criteria for a 70 percent rating.  The Board finds that the evidence does not show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran is shown to have some mood issues, but to have had stable work for many years and stable family relations, albeit with some occasional disagreements.  The evidence does not show suicidal ideation; obsessional rituals which interfere with routine activities; speech which is intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or work like setting; inability to establish and maintain effective relationships.  While there may be some impulse control diminution and some difficulty adapting to stressful or work situations, those factors with his mood of depression are not sufficient to raise his overall level of symptomatology to the level of the 70 percent rating.

With respect to the Veteran's GAF scores, the evidence of record documents GAF scores ranging from of 45 to 60, which contemplate major impairment in several areas to moderate symptoms.  According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF score is a scale indicating psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2011).  Thus, GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations.

In this case, the clinical findings during the time period at issue do not substantiate GAF scores indicative of more than moderate symptomatology.  Although VA medical records and Vet Center records noted that the Veteran's PTSD symptomatology fell into the severe range, the evidence does not establish that the Veteran's PTSD symptomatology resulted in major deficiencies or met the symptomatology for a rating greater than 50 percent.  The Board finds that the clinical findings of records demonstrate a degree of impairment consistent with no more than the currently assigned 50 percent rating. 

According to DSM-IV, GAF scores between 41 and 50 indicate serious symptoms such as suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, such as having no friends, and inability to keep a job.  GAF scores between 51 and 60 indicate moderate symptoms such as flat affect and circumstantial speech, occasional panic attacks or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers.  In this case, the reported symptomatology is consistent with no more than moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Veteran is shown to have a friend and family that he socializes with, to be employed, and was not found to have suicidal ideations or obsessional rituals.  

The Board has also considered whether the Veteran's claim for an increased rating should be referred for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2011).  The Board concludes that referral is not warranted.  The Veteran's symptoms are fully contemplated by the schedular rating criteria.  A higher rating is available for PTSD.  However the Veteran does not meet the criteria for a higher rating.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards, and the evidence does not show marked interference with employment or frequent hospitalization due to the disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  While the Veteran has claimed that his opportunities for advancement were limited due to the disability, that does not constitute marked interference with employment as he remained employed.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 50 percent for a psychiatric disability and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 50 percent for a psychiatric disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


